Per Curiam,
. The defendant’s contention as to the character of the house she occupied, the persons who visited it, and their conduct while there, was fully and adequately submitted to the jury by the trial judge in order to determine her guilt under the statute. The degree of proof required in such cases was fully explained to the jury. We find no reversible error in this record.
The judgment is affirmed, and it is ordered that the defendant appear in the court below at such time as she *300may be there called, and that she be by that court committed until she has completed that part of the sentence which had not been performed at the time this appeal was made a supersedeas.